       Case 2:16-cr-00170-WBS Document 51 Filed 04/16/21 Page 1 of 1

                                                                              FILED
                        UNITED STATES DISTRICT COURT                     April 16, 2021
                       EASTERN DISTRICT OF CALIFORNIA                  CLERK, US DISTRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:16-cr-00170-WBS

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
DESMON DAMON PIERCESON,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release DESMON DAMON

PIERCESON, Case No. 2:16-cr-00170-WBS Charge 18 U.S.C. § 3606, from

custody for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):

      Issued at Sacramento, California on April 16, 2021 at 3:35 p.m.

                                     By:

                                           Click here to enter text.
